Hatfield, Judge,
concurring and dissenting.
I concur in the majority opinion so far as it affirms the decision of the Board of Appeals holding that claims 22, 30, 37, 45, and 54 are not patentable.
I am of opinion, that claims 38, 40, and 43, so far as they may be differentiated from the prior art, are functional in character and that, therefore, the decision of the Board of Appeals, rejecting those claims, should be affirmed.
Lenboot, J., concurs in the. above concurring and dissenting-opinion.